2021 UT 36


                              IN THE

      SUPREME COURT OF THE STATE OF UTAH

               State of Utah, in the interest of E.R.,
              a person under eighteen years of age.

                               J.R.,
                            Petitioner,
                                 v.
                         STATE OF UTAH,
                           Respondent.

                          No. 20200163
                       Heard April 8, 2021
                       Filed July 29, 2021

           On Certiorari to the Utah Court of Appeals

                     Fourth District, Provo
                The Honorable F. Richards Smith
                         No. 1012098

                            Attorneys:
            Margaret P. Lindsay, Provo, for petitioner
Sean D. Reyes, Att’y Gen., Carol L. C. Verdoia, John M. Peterson,
        Asst. Att’y Gens., Salt Lake City, for respondent
    Martha Pierce, Salt Lake City, Guardian ad Litem for E.R.

ASSOCIATE CHIEF JUSTICE LEE authored the opinion of the Court, in
which CHIEF JUSTICE DURRANT, JUSTICE HIMONAS, JUSTICE PEARCE,
                 and JUSTICE PETERSEN joined.


   ASSOCIATE CHIEF JUSTICE LEE, opinion of the Court:
   ¶1 This case arises from the termination of a mother’s
parental rights. The juvenile court removed E.R. from his mother’s
custody in January 2016, after the Division of Child and Family
Services (DCFS) supported a finding of dependency against the
mother. The court first set a primary permanency goal of
reunification with the mother, with a concurrent goal of
                             STATE ex rel. E.R.
                          Opinion of the Court

permanent custody and guardianship with a relative. After
several months of receiving services from DCFS, however, the
mother failed to come into substantial compliance with the
reunification plan. In November 2016, the juvenile court
“terminated reunification services” and “set a primary goal of
adoption with a concurrent goal of permanent custody and
guardianship.”
    ¶2 A year later the state petitioned for termination of the
mother’s parental rights. At that point, the court found there were
statutory grounds to terminate and determined that it was in
E.R.’s best interest to do so. The court concluded that E.R. “has a
particular aversion to anything court related” and that he “has a
significant need for stability in his placement.” And with that in
mind, the court determined that it was “strictly necessary to
terminate” the mother’s parental rights to provide E.R. with “true
permanency through adoption and so that all court proceedings
come to an end.”
    ¶3 The mother appealed the termination, asserting that the
juvenile court had “exceeded its discretion in terminating her
parental rights” and that “termination was not in E.R.’s best
interest.” State ex rel. E.R., 2019 UT App 208, ¶ 9, 457 P.3d 389; see
UTAH CODE § 78A-6-507 (setting forth grounds for termination
and providing that termination is permitted if it is “strictly
necessary” “from the child’s point of view”).1 In the mother’s
view, the juvenile court had failed to give adequate consideration
to reasonable alternatives to termination, as required for the
“strictly necessary” inquiry. Id. ¶¶ 10–11; see also In re B.T.B., 2020
UT 60, ¶ 76, 472 P.3d 827 (stating that “a court must specifically
address whether termination is strictly necessary to promote the
child’s welfare and best interest”). And the mother sought
reversal on that basis.
   ¶4 The court of appeals affirmed the decision of the juvenile
court. Applying the standard of review set forth in State ex rel.
B.R., 2007 UT 82, ¶ 12, 171 P.3d 435, the court of appeals stated
that “the juvenile court’s decision should be afforded a high

______________________________________________________________________________
    1 The mother only appealed the juvenile court’s best interest
determination. She did not contest the determination that grounds
existed to support termination. State ex rel. E.R., 2019 UT App 208,
¶ 9, 457 P.3d 389.


                                      2
                         Cite as: 2021 UT 36
                       Opinion of the Court

degree of deference” and concluded that the result could be
overturned only if it is “against the clear weight of the evidence”
or leaves the appellate court “with a firm and definite conviction
that a mistake has been made.” E.R., 2019 UT App 208, ¶ 8
(quoting B.R., 2007 UT 82, ¶ 12). The court determined that the
mother had failed to “demonstrate that the juvenile court’s
findings were against the clear weight of the evidence.” Id. ¶ 13. It
concluded that the juvenile court had “examined the specific
circumstances of this case and the individual needs of E.R.” when
making its decision and that its best interest determination was
adequate. Id. And the court of appeals thus concluded that the
“finding that termination was strictly necessary was not against
the clear weight of the evidence.” Id. ¶ 15.
    ¶5 The mother filed a petition for certiorari, which we
granted. Her briefs filed in our court are aimed at challenging the
propriety of the standard of review applied by the court of
appeals. She first asks us to rule that the deferential standard of
review laid out in B.R. applies only to determinations of parental
fitness in termination proceedings, not to best interest
determinations. If we conclude that B.R. does apply to best
interest determinations, she next asserts that the standard is too
deferential, and should be replaced with a non-deferential, de novo
standard of review.
    ¶6 We affirm. First, we hold that the court of appeals
correctly applied the B.R. standard of review to the juvenile
court’s best interest determination. Second, we reject the mother’s
request that we replace the B.R. standard with a de novo standard
of review. Third, we acknowledge some points of imprecision and
possible confusion in B.R., and clarify that the governing standard
is the same deferential standard that applies to any fact-intensive
decision of any lower court—such determinations are upheld
unless they are against the “clear weight of the evidence.”
                                  I
   ¶7 In State ex rel. B.R., this court stated that a juvenile court’s
termination decision “should be afforded a high degree of
deference.” 2007 UT 82, ¶ 12, 171 P.3d 435. We noted that the
question “[w]hether a parent’s rights should be terminated
presents a mixed question of law and fact.” Id. And we held that
an appellate court may thus overturn the juvenile court’s decision
on termination only where it is “against the clear weight of the
evidence or leave[s] the appellate court with a firm and definite
conviction that a mistake has been made.” Id. (alteration in

                                  3
                             STATE ex rel. E.R.
                          Opinion of the Court

original, citation and internal quotation marks omitted). Such a
decision may be overturned, in other words, “only if it either
failed to consider all of the facts or considered all of the facts and
its decision was nonetheless against the clear weight of the
evidence.” Id.
    ¶8 The mother contends that only determinations of parental
fitness, and not determinations of a child’s best interest, are
reviewed under the standard set forth in B.R.2 She cites language
from B.R. stating that “the legal standard of unfitness is the
ultimate question.” Id. And she accordingly insists that B.R.
concerned only a parental fitness determination, not a best interest
determination. See id.
    ¶9 This is a misread of our opinion in B.R. Our opinion
addressed the larger question of what level of review to apply to a
juvenile court’s analysis of “[w]hether a parent’s rights should be
terminated.” Id. And parental termination implicates not just
parental fitness but also the child’s best interest—a point made
clear by subsequent precedent.
    ¶10 In State ex rel. A.C.M., we reiterated the B.R. standard and
applied it to a juvenile court’s decision to terminate a father’s
rights. We thus applied this standard to two questions—to
whether the juvenile court had “sufficient grounds to terminate
his rights,” and to whether it had failed to consider the child’s
“best interests.” 2009 UT 30, ¶ 8, 221 P.3d 185. In considering
these questions, we stated that “[w]e afford great deference to the
juvenile court’s findings of fact and overturn the result only if the
facts are against the clear weight of the evidence.” Id.
   ¶11 Our recent decision in In re G.D. is along the same lines.
There we stated that “[w]hen reviewing a fact-intensive mixed
question of fact and law, such as whether a particular placement
serves a child’s best interests, . . . [a]n appellate court must not
______________________________________________________________________________
    2We have commonly “referenced the termination” of parental
rights as “a two-step inquiry.” In re B.T.B., 2020 UT 60, ¶ 46, 472
P.3d 827. First, the juvenile court “must find grounds for
termination under Utah Code section 78A-6-507.” Id. (citation
omitted). And second, the court must find that “termination of the
parent’s rights is in the best interests of the child.” Id. (citation
omitted). Here, the mother has appealed only the juvenile court’s
best interest determination. Supra ¶ 3 n.1.


                                      4
                        Cite as: 2021 UT 36
                       Opinion of the Court

overturn the trial court’s decision unless it is against the clear
weight of the evidence.” In re G.D., 2021 UT 19, ¶ 72 n.46, __ P.3d
__.
   ¶12 These cases foreclose the mother’s first argument. The
standard of review established in B.R. applies to all aspects of the
juvenile court’s termination of parental rights determination, and
not just to the parental fitness determination. We have routinely
applied the standard to both parental fitness and best interest
determinations. The court of appeals was thus correct to apply the
B.R. standard to the juvenile court’s best interest determination.
                                 II
   ¶13 The mother asserts that the standard we established in
B.R. is too deferential for a best interest determination. But the
deferential standard established in B.R. is in line with the
standard of review we apply to similar fact-intensive decisions.
And the mother has not identified a basis for repudiation of this
deferential standard in favor of the de novo standard she asks us to
apply.
    ¶14 The appropriate standard of review for a lower court’s
decision is dependent upon the “nature of the issue.” In re
Adoption of Baby B., 2012 UT 35, ¶ 42, 308 P.3d 382. We apply
differing standards of review to findings of fact, conclusions of
law, and determinations of mixed questions of law and fact.
    ¶15 Factual determinations are accorded a high degree of
deference. This is because “a lower court often has a comparative
advantage in its firsthand access to factual evidence.” In re United
Effort Plan Trust, 2013 UT 5, ¶ 17, 296 P.3d 742 (citation and
internal quotation marks omitted). And as factual issues “are
unique to each case,” there is “no particular benefit in establishing
settled appellate precedent on issues of fact.” Id. (citation
omitted). With this in mind, we review determinations of fact
with a “highly deferential standard,” overturning the lower court
“only when clearly erroneous.” Id. (citation omitted).
    ¶16 Our review of conclusions of law is at the other end of the
spectrum. We afford “[n]o deference . . . to the lower court’s
analysis of abstract legal questions.” Id. ¶ 18 (citation omitted).
“[S]ettled appellate precedent is of crucial importance in
establishing a clear, uniform body of law.” Id. (citation omitted).
And appellate courts have comparative advantages in establishing
such precedent. We apply a non-deferential de novo standard to
questions of law for that reason.

                                 5
                          STATE ex rel. E.R.
                       Opinion of the Court

   ¶17 A best interest determination involves neither a pure
finding of fact nor an abstract conclusion of law. This is a mixed
determination of law and fact—in which the abstract law is
applied to a given set of facts.
    ¶18 The standard of review for mixed questions “depends on
the nature of the issue.” Baby B., 2012 UT 35, ¶ 42. “Law-like
mixed questions are reviewed de novo, while fact-like mixed
questions are reviewed deferentially.” Sawyer v. Dep’t of Workforce
Servs., 2015 UT 33, ¶ 11, 345 P.3d 1253. To determine “whether a
mixed question should be deemed law-like or fact-like, we
evaluate the ‘marginal costs and benefits’ of conducting either a
searching de novo review or a deferential review of a lower
tribunal’s resolution of the mixed question.” Id. ¶ 12 (quoting Baby
B., 2012 UT 35, ¶ 42).
     ¶19 De novo review of mixed questions is appropriate “where
a fresh appellate reconsideration of the issues present[s] little
downside and significant upside.” Baby B., 2012 UT 35, ¶ 44.
Issues that are “law-like” are matters that “lend[] themselves to
consistent resolution by uniform precedent.” Id. Appellate courts
are in a preferred position on such issues. They can establish a
uniform body of precedent establishing “consistent rule[s]” that
litigants and lower courts can rely on. Id. And a need to establish
such rules cuts against a standard of deference to lower courts.
    ¶20 Other mixed questions do “not lend [themselves] to
consistent resolution by a uniform body of appellate precedent”
because the factual scenarios presented are “so complex and
varying that no rule adequately addressing the relevance of all
these facts can be spelled out.” Id. ¶¶ 42–43. On these issues, “the
trial court is in a superior position” to make a determination and
deference is appropriate. Id. ¶ 42.
    ¶21 Our cases identify a “cost-benefit” basis for distinguishing
“law-like” and “fact-like” mixed determinations through the lens
of a three-factor test laid out in State v. Levin. See Sawyer, 2015 UT
33, ¶ 12. This test considers:
       (1) the degree of variety and complexity in the facts
       to which the legal rule is to be applied; (2) the
       degree to which a trial court’s application of the
       legal rule relies on facts observed by the trial judge,
       such as a witness’s appearance and demeanor,
       relevant to the application of the law that cannot be
       adequately reflected in the record available to

                                  6
                         Cite as: 2021 UT 36
                        Opinion of the Court

       appellate courts; and (3) other policy reasons that
       weigh for or against granting discretion to trial
       courts.
State v. Levin, 2006 UT 50, ¶ 25, 144 P.3d 1096 (citation and internal
quotation marks omitted).
    ¶22 Under this test, a juvenile court’s best interest
determination involves a “fact-like” mixed question subject to
deferential review. First, this is a “factually intense . . . inquiry”
dependent on the unique circumstances and needs of each child.
State ex rel. B.R., 2007 UT 82, ¶ 12, 171 P.3d 435. Each case presents
its own complexity and variety. And these considerations stand in
the way of appellate development of categorical rules in this field.
    ¶23 Second, the juvenile court has a superior perspective in
light of its view of the demeanor of both parents and children. We
have “previously noted that a party’s demeanor” is a factor that
“may be probative in a best interest analysis.” State ex rel. T.E.,
2011 UT 51, ¶ 44, 266 P.3d 739. Such evidence “may be probative
of a parent’s credibility, a parent’s attitude toward his or her
child, and a parent’s attitude in fulfilling parental obligations.” Id.
And again this cuts in favor of a standard of deferential review.
   ¶24 The mother’s principal counter is her assertion that
“policy reasons” are sufficient to outweigh the above. She notes
that there are “fundamental interests at stake” in a best interest
determination. And she cites recent amendments to the Utah
Code that in her view indicate that “the standard of review as to
whether termination is in the best interest of the child should be
rebalanced between juvenile and appellate courts.”
    ¶25 We see no basis in the cited authority for an alteration of
our longstanding standard of deference to best interest
determinations. A parent certainly has a “fundamental right,
protected by the Constitution, to sustain his relationship with his
child.” In re J.P., 648 P.2d 1364, 1372 (Utah 1982) (citation omitted).
But there is no hard-and-fast rule that any and all determinations
affecting a party’s fundamental rights are subject to searching de
novo review. And in our view the best interest determination is
properly subject to deferential review for reasons set forth above.
    ¶26 The mother has identified no persuasive ground for her
request that we overrule the standard set forth in B.R. She has
made little or no effort to justify a reversal of course as a matter of
stare decisis. See Eldridge v. Johndrow, 2015 UT 21, ¶ 22, 345 P.3d 553
(setting forth factors for consideration in deciding whether to

                                  7
                         STATE ex rel. E.R.
                       Opinion of the Court

overrule our precedent). And we decline her request and reaffirm
the standard set forth in B.R. for reasons set forth above.
                                 III
    ¶27 Although we reinforce B.R., we also take this occasion to
refine it. We uphold the central standard of deferential review set
forth in that opinion. But we acknowledge some potential points
of confusion and inconsistency and clarify the standard going
forward.
    ¶28 The parties’ briefs have highlighted potential problems
with the formulation of the standard as stated in B.R. The mother
points to clauses in the opinion that purportedly are viewed as
effectively insulating juvenile court decisions from effective
review on appeal. And even the State concedes that under B.R.,
“Juvenile Court judges have long been afforded even greater
deference than their district court counterparts.”
    ¶29 We see the matter differently, but understand that some
of the language in B.R. may be contributing to some
misunderstanding. At least two sentences in B.R. may be adding
to a sense that juvenile court judges are entitled to an extra
measure of deference: (a) the statement that a “juvenile court’s
decision should be afforded a high degree of deference,” and
(b) the assertion that “[w]hen a foundation for the court’s decision
exists in the evidence, an appellate court may not engage in a
reweighing of the evidence.” State ex rel. B.R., 2007 UT 82, ¶ 12,
171 P.3d 435.
    ¶30 We disavow these sentences, and any other “language in
B.R.” that could be read to “suggest[] that there is a different
standard of review for juvenile courts.” See In re G.D., 2021 UT 19,
¶ 72 n.46, __ P.3d __ (making a parallel point). And we hereby
clarify that the deference afforded to the juvenile court is the same
level of deference given to all lower court findings of fact and
“fact-like” determinations of mixed questions.
    ¶31 There is no universal bar on an appellate court
“reweighing” evidence considered by the juvenile courts. And the
bare existence of any conceivable “foundation for the court’s
decision . . . in the evidence” is no trump card foreclosing
appellate review. Instead, any “reweighing” or consideration of
“foundation” in the evidence must be guided by the operative
deferential standard of review: “[T]he juvenile court’s decision
[can] be overturned only if it either failed to consider all of the
facts or considered all of the facts and its decision was nonetheless

                                 8
                       Cite as: 2021 UT 36
                      Opinion of the Court

against the clear weight of the evidence.” B.R., 2007 UT 82, ¶ 12.
(emphasis added).
   ¶32 Under this standard, an appellate court should not
perform its own independent “reweighing” of the evidence to
decide how it would have resolved the matter in the first instance.
A measure of deference is owing. But such deference is not
absolute. Not every conceivable “foundation” in evidence is a
basis for affirmance. The lower court’s decision should be
respected unless the court “failed to consider all of the facts” or
reached a decision “against the clear weight of the evidence.” Id.
    ¶33 We affirm the court of appeals’ decision in this case under
this clarified standard. In affirming the juvenile court’s decision
terminating the mother’s parental rights, the court of appeals
vaguely noted that “due to ‘the factually intense nature’ of a
termination decision, ‘the juvenile court’s decision should be
afforded a high degree of deference.’” State ex rel. E.R., 2019 UT
App 208, ¶ 8, 457 P.3d 389 (quoting B.R., 2007 UT 82, ¶ 12). But it
ultimately applied the correct standard of review. And we affirm
on that basis.
    ¶34 The court of appeals stated that it would overturn the
juvenile court’s decision “only if the result is ‘against the clear
weight of the evidence’ or leaves us ‘with a firm and definite
conviction that a mistake has been made.’” Id. (quoting B.R., 2007
UT 82, ¶ 12). And in affirming the juvenile court’s decision, the
court of appeals did not just consider whether any “foundation
for the court’s decision exists in the evidence.” B.R., 2007 UT 82,
¶ 12. It also considered the evidence presented to the juvenile
court and determined that the mother’s challenges failed to
“demonstrate that the juvenile court’s findings were against the
clear weight of the evidence.” E.R., 2019 UT App 208, ¶ 13.
¶35      This was a correct application of the governing standard
of review set forth in B.R. And the mother in this case has
identified no other basis for reversal. We accordingly affirm the
decision of the court of appeals.




                                9